Citation Nr: 1219042	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  06-19 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for residuals of a gunshot wound, left shoulder, to include a rating in excess of 40 percent earlier than March 24, 2011.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from June 1950 to September 1951.

This appeal initially came to the Board of Veterans' Appeals (Board) from an August 2005 rating decision.  In December 2008, the Board denied the Veteran's claim and he then appealed the denial to the Court of Appeals for Veterans Claims (Court), who vacated the Board decision and remanded the Veteran's claim for additional development consistent with a joint motion for remand (JMR).

In June 2007, the Veteran testified at a Travel Board hearing held at the RO.  A transcript of the hearing has been associated with the Veteran's claims folder.  Unfortunately, the judge who conducted that hearing is no longer employed by the Board.  In April 2012, the Board sent the Veteran a letter informing him of this and asking him if he wished to attend another hearing before a Veterans Law Judge who would render a determination in his case.  He was further informed that if no response was received that it would be assumed that he did not want another hearing and that a decision on his claim would be made.  No response was received from the Veteran.  In this regard, the undersigned has reviewed the hearing transcript.
 
The Board remanded the claim in November 2010 to obtain a current VA examination.  Such an examination was provided in March 2011 which substantially addressed the Board's remand instructions, and because of this, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
 
The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  A 60 percent rating is the highest schedular rating available for loss of the use of the arm.

2.  Prior to March 24, 2011 the evidence of record indicated that the Veteran's left shoulder disorder (residuals of a gunshot wound) was manifested by severe functional impairment and painful flexion to 25 degrees; it was not manifested by flail shoulder, and it was not shown that the Veteran's left shoulder disability caused loss of use of the Veteran's left hand.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for a left shoulder disorder, to include a rating in excess of 40 percent earlier than March 24, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 5125, 5200 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
As briefly touched upon in the introduction, the Board previously denied the Veteran's claim for a rating in excess of 40 percent for the residuals of a gunshot wound to the left shoulder.  This decision was ultimately vacated by the Court, and returned to the Board for development consistent with a JMR.  The Board decision was vacated on the grounds that it contained inadequate reasons and bases.  Specifically, it was explained in the JMR that the Board had not discussed whether the residuals of the gunshot wound to the Veteran's left shoulder included nerve damage to his left forearm and hand.  

It is noted that the JMR did not actually cite to any other concerns with the Board decision.  

In response to the JMR, the Board remanded the Veteran's claim to obtain a VA examination, which was provided in March 2011, and based on the findings at that examination, the RO increased the rating for the Veteran's left shoulder to 60 percent, and granted special monthly compensation for loss of use of a hand, effective as of the date of the examination.  The Board will now consider whether a rating in excess of 40 percent is warranted for the residuals of the Veteran's gunshot wound to the left shoulder.

The facts of this case are as follows:  The Veteran filed a claim in April 2005 seeking an increased rating for his left shoulder disability, which had been rated at 40 percent since 1952.  Service medical records show that the Veteran was shot in his left shoulder while serving in the Korea War in April 1951.  He was medically evacuated, and after a period of convalescent leave, he was medically discharged from active service. 

Prior to his rating being increased recently, the Veteran's left shoulder disability was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5200, which provided: 

5200
Scapulohumeral articulation, ankylosis of:
Rating


Major
Minor

NOTE:  The scapula and humerus move as one piece



Unfavorable, abduction limited to 25  from side
50
40

Intermediate between favorable and unfavorable 
40
30


Favorable, abduction to 60, can reach mouth and head
30

20

Other Diagnostic Codes are also potentially relevant to a shoulder disability, and they are described below.


5201
Arm, limitation of motion of:
Rating


Major
Minor

To 25  from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20

5202
Humerus, other impairment of:
Rating


Major
Minor

Loss of head of (flail shoulder)
80
70

Nonunion of (false flail joint)
60
50

Fibrous union of
50
40

Recurrent dislocation of at scapulohumeral joint:





With frequent episodes and guarding of all arm movements
30

20



With infrequent episodes, and guarding of movement only at shoulder level
20
20

Malunion of:




Marked deformity
30

20


Moderate deformity
20

20
5203
Clavicle or scapula, impairment of:
Rating


Major
Minor

Dislocation of
20
20

Non-union of:




With loose movement
20

20


Without loose movement
10

10

Malunion of
10

10

Or rate on impairment of function of contiguous joint.



38 C.F.R. § 4.71, Plate I.

Additionally, if a service connected disability results in the loss of the hand on the minor arm, a 60 percent rating is assigned, and a veteran should be considered for special monthly compensation at that time.  38 C.F.R. § 4.71a, Diagnostic Code 5125.

The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  38 C.F.R. § 4.59.

In this case, service treatment records show that the veteran received a gunshot wound to his left shoulder in January 1951 resulting in a compound comminuted fracture of the neck and glenoid of the left scapula.  A January 1951 treatment note indicates that the missile wound had no artery or nerve involvement, but created a fracture of the left humeral head and glenoid process.  The wound entrance was anterior and in the axillary fold and posterior just medial to the acromion.

On VA examination in March 1952, the Veteran complained of constant throbbing in the left shoulder as well as restricted use of the left arm.  On objective examination, there was a well-healed , tender, non-adherent scar, oval in shape, measuring 1-inch by 21/4 inches over the anterior aspect in the middle of the left shoulder, which was the point of exit scar.  Over the middle of the left scapula was a round 1/4-inch scar well healed, non-tender and non-adherent, which was the entry scar.  There was atrophy of the left arm, measuring 1-inch, and a 1/2-inch atrophy of the left forearm.  X-ray films of the left shoulder revealed a marked distortion in the region of the glenoid fossa as the result of the gunshot wound with sclerotic new bone formation.  Scattered metallic foreign bodies were imbedded in the head of the humerus which was deformed, as well as in the glenoid fossa and the soft tissue of the axilla.  The diagnosis given was residuals of a gunshot wound with compound comminuted fracture of left scapula and head of humerus.

In January 2004, the Veteran's claim for an increased rating was received.

A VA treatment record from June 2003 indicates that the Veteran's left shoulder flexion was to 60 degrees and abduction was to 75 degrees.  The Veteran was also noted to have strong grip strength.  

In December 2003, the Veteran demonstrated 5/5 strength and his grip was found to be strong, providing evidence against this claim, although he was unable to reach his back pocket.  The Veteran demonstrated abduction to 75 degrees and flexion to 75 degrees.  

A VA orthopedic record from April 2004 shows that the Veteran's left shoulder had active forward flexion to 25 degrees; passive forward flexion to 30 degrees; and internal rotation to the hip.  External rotation was to -15 degrees, and it was noted that the Veteran could not get to neutral.  It was also noted that the Veteran's range-of-motion limitations were nearing the point where he would not be able to care for himself.  Also of note was a comment that the Veteran had experienced some numbness in his left hand since a CVA in 1994.  Nevertheless, at the treatment session, the Veteran demonstrated grip strength of 4+/5 in his left hand.

At a VA examination in April 2004, the Veteran stated that his left shoulder hurt daily, and his pain rated a 6/10.  While he did not experience flare-ups, he reported that his motion was very limited due to pain.  The Veteran asserted that he had an occasional feeling of numbness in the lateral four digits of his left hand.  However, capillary circulation was normal in the fingers and the Veteran had manual muscle strength testing of 5/5.  Forward flexion of the left shoulder was to 45 degrees active and 50 degrees passive.  Active and passive extension was to 20 degrees.  Active and passive abduction was to 45 degrees.  Active and passive internal rotation was to 30 degrees.  Active and passive external rotation was to 25 degrees.  Pain was exhibited on all ranges of motion.  The examiner opined that the Veteran's functional impairment was severe.  

The Veteran complained of increased pain to a VA orthopedist in June 2004.  He stated that he was barely able to feed himself or drive his car on account of pain and limitation of motion.  It was noted that the Veteran's range of motion was limited to 15 degrees abduction and forward flexion with scapular compensation.

In an April 2005 treatment record, the Veteran was noted to have numbness in his fingers post-stroke.

At a VA examination in July 2005, the examiner indicated that there was no evidence of increased pain or new issues since his last VA examination.  The Veteran reported day-to-day pain that rated a 6 or 7/10.  He said that the pain increased during cold weather, repetitive activities, and reaching activities.  He said that he did not experience flare-ups, but repeated use of his left shoulder worsened his pain and forced him to stop.  He did not use any assistive devices.  He reported being able to feed, bathe, and clothe himself, but he experienced increasing difficulty with putting on shirts.  The Veteran acknowledged being able to drive, but stated that because both shoulders hurt, he would have to switch off between sides frequently on the steering wheel.  The examiner observed a slight atrophy of the shoulder girdle and mild tenderness to palpation.  Forward flexion was to 50 degrees on active and passive motion.  Abduction was to 70 degrees on active and passive motion.  External rotation was to 20 degrees on active and passive motion.  Internal rotation was to 30 degrees with active and passive motion.  Pain was reported on all ranges of motion.  No further limitation in range of motion or joint junction was observed due to repetitive activity, pain, weakness, fatigability, or lack of endurance.  The examiner opined that there had been further functional impairment since the Veteran's last rating examination.

X-rays in July 2005 showed severe degenerative arthritic changes involving both the AC joint and glenohumeral joint.

During the Veteran's June 2007 Board hearing, he reported experiencing pain every day, and asserted that it had worsened since his last VA examination.  He stated that the tips of his fingers had become numb.  He demonstrated that he was unable to touch his left hand to his face, and asserted that it was getting progressively worse.  He received pain pills every six months.  He said that he had tried physical therapy but had stopped due to the pain.  However, despite the weakness he did allow that he could lift 5-10 pounds with his left side.  He stated that occasionally he would lose control and would drop objects that he was carrying.  He said that his right side was his dominant side.  He demonstrated that he could bring his left shoulder forward but could not straighten it, and he asserted that it seemed to be frozen in certain places.  

On VA examination in June 2008, the Veteran reported daily pain that rated a 9.5/10.  He did not use assistive devices, and he said he did not experience flare-ups.  He treated his shoulder with Vicodin.  On objective examination, muscle strength testing was 5/5, and capillary circulation of the fingers was noted to be normal.  Flexion of the left shoulder was to 25 degrees.  Extension was to 35 degrees.  Abduction was to 35 degrees.  Internal rotation was to 40 degrees.  External rotation was to 20 degrees.  Pain was exhibited on all ranges of motion.  The Veteran was only able to complete the range of motion series twice, due to pain in the terminal degrees.  The examiner opined that while there was no weakness, fatigability, or incoordination, the Veteran had severe functional impairment.

The Veteran underwent a VA psychiatric examination in January 2009 at which it was noted that he was able to cook, clean, run errands and complete day to day chores, which the Board finds provides some limited evidence against this claim as it clearly indicates the Veteran's ability to function fairly normally.  He was also noted to be able to complete all activities of daily living including grooming and dressing; although his wife aided in cooking and cleaning, which is consistent with a Veteran who has either a 40 percent disability evaluation.  In this regard, it is 

Based on the evidence of record as described above, the Board previously found that the criteria for an evaluation in excess of 40 percent for residuals of a gunshot wound, left shoulder, had not been met.  It was noted that per 38 C.F.R. § 4.71a, Diagnostic Code 5200, the maximum schedular evaluation available for ankylosis of scapulohumeral articulation on the non-dominant side (as in this case) is 40 percent.  

The Board also considered whether an increased evaluation would be possible under an alternative diagnostic code.  Unfortunately, the evidence of record did not show nonunion of or loss of head of his humerus, and so an increased evaluation was not found to be warranted under Diagnostic Code 5202.  

In the Veteran's brief to the Court, his representative argued that no explanation was given as to why Diagnostic Code 5202 was not applicable.  The answer to this question would be that the evidence did not actually show that the Veteran had a flail joint, and it is noted that the representative did not actually suggest that there was evidence of such.  

Moreover, this argument was not part of the JMR.  Nevertheless, the Board will explain its rationale for the sake of clarity:  To obtain a rating in excess of 40 percent under Diagnostic Code 5202, the evidence must show either a flail joint or a false flail joint.  A "flail joint" implies that the joint has excessive mobility.  However, here, it has repeatedly been shown that the Veteran has limited or restricted motion in his left arm, even that it is frozen in place, which is the very opposite of an extremity which has such unrestricted motion that it "flails" around, providing highly probative evidence against such a finding.  In fact, the Veteran's own statements regarding the nature and extent of his own disability provides highly probative evidence against a finding that the Veteran has a "fail joint".

Because a flail joint is not shown to be present, a rating is not available under Diagnostic Code 5252. 

Additionally, the maximum schedular evaluations available under Diagnostic Codes 5201 and 5203 are less than the evaluation that the 40 percent rating the Veteran was receiving for his left shoulder disability. See 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203.  The Board also considered a rating for a muscle disability of the non-dominant arm, but the maximum rating for such a disability is 30 percent, even if it is found to be severe.  See 38 C.F.R. § 4.73, DCs 5301-5309.  As such, a increased rating is not available under the muscle codes.

The Veteran appealed the Board's December 2008 decision, which was partially vacated.  A JMR noted the Veteran's report of numbness in the fingers at his October 1999 VA examination, at his July 2005 VA examination, and at his hearing before the Board in June 2007.  The JMR then asserted that the Board should have addressed whether the residuals of the Veteran's gunshot wound to the left shoulder included nerve damage to the Veteran's left forearm and hand.  

The JMR then concluded that the aforementioned evidence constituted evidence that the residuals of the gunshot wound might include nerve damage to the left upper extremity, and suggested that VA should consider whether the Veteran's left shoulder disability was of such severity that he should be considered to have either complete or partial loss of his left upper extremity.

The Board obtained another VA examination in March 2011.  The examiner noted that the Veteran was able to take care of himself and drove a car.  However, the examiner noted that the Veteran avoided using his left shoulder which the examiner described as "useless" noting that all overhead work such as, reaching, lifting, or throwing was done with his right arm.  

On examination, there was muscle atrophy in the left shoulder.  Strength was 4/5 in the shoulder abductors and adductors.  The Veteran had forward flexion to 40 degrees and abduction to 20 degrees which was limited by pain and contractures.  Three repetitions were not possible on account of significant pain.  The Veteran especially had pain at the extremes of motion.  The Veteran was noted to have neurologic manifestations including pain, muscle weakness, and atrophy, but sensation was intact.  There was marked loss of motor ability.  The affected muscle injury was considered severe as the Veteran had loss of power, weakness, lowered threshold of fatigue, pain, impairment and uncertainty of movement.  Moreover, because of the left shoulder pain, the Veteran was incapable of any overhead work, reaching, lifting, or throwing.  The examiner did conclude that despite pain, weakness, fatigue, lack of endurance, and poor coordination, but found that there was no loss of function with use.  The examiner's impression was frozen left shoulder, useless, with severe degenerative joint disease and muscle atrophy. 

Based on the finding at the VA examination, the RO granted a 60 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5125 for loss of use of the non-dominant arm, effective as of the date of the examination.  This represents that maximum schedular rating for a disability manifestated by loss of use of the hand.

The Board will now address whether the 60 percent rating is warranted earlier than March 24, 2011.  However, for the following reasons, the Board finds that it is not.

Essentially to warrant the 60 percent rating, it must be show that the Veteran has lost the use of his left hand.  At the March 2011 VA examination, the term "useless" was first used to describe the Veteran's left shoulder disability.  The earlier records did not actually describe the Veteran's left arm as "useless" and, in fact, noted repeated the Veteran's abilities.  

The Board has reviewed the JMR's assertion that the numbness in the Veteran's hands was evidence of a neurologic disability secondary to his service connected left shoulder disability.  As an initial point, the evidence of record notes on several occasion that the Veteran only began experiencing numbness in his left hand after he suffered a stroke in the 1990s.  For example, in April 2004, it was noted that the Veteran had experienced some numbness in his left hand since a CVA in 1994, and in an April 2005 treatment record, the Veteran was noted to have numbness in his fingers post-stroke.  Such facts not only do not support an earlier effective date for the 60 percent evaluation, but they undermine the finding that a 60 percent evaluation is warranted.    

Conversely, it is important to note that he was shot in the left shoulder in the 1950s.  Given that the Veteran lived with his gunshot wound for more than 40 years without any complaints of numbness, then had a stroke, and only then developed numbness, suggests that the numbness might not actually be the result of the left shoulder disability.  While this point has not actually been addressed by a medical professional (and the Board finds that a further remand of this case, on this point, does not serve the interests of the Veteran, who is over 75 years of age), it is ultimately immaterial in this case, as whatever neurologic problems the Veteran was experiencing prior to March 2011 were not shown to cause him to completely lose the use of his left hand (i.e., there are clear indications in the record prior to the award of a 60 percent evaluation that the Veteran's service connection disability did not make this arm "useless".)

For example, in June 2003 the Veteran was noted to have strong grip strength; in December 2003, he had 5/5 strength and his grip was found to be strong; and in April 2004, the Veteran demonstrated grip strength of 4+/5 in his left hand, all providing evidence against the 60 percent evaluation at that time.
 
Furthermore, at a VA examination in April 2004, the Veteran's report of occasional finger numbness was acknowledged, but it was found that capillary circulation was normal in the fingers and manual muscle strength testing was 5/5.  It was noted that the Veteran's functional impairment was severe, but he still demonstrated considerable range of motion, albeit painful motion.

Similarly, at a VA examination in July 2005, the Veteran reported being able to feed, bathe, and clothe himself, although he had experienced increasing difficulty with putting on shirts (a problem that would clearly be addressed by the finding of a 40 percent evaluation for a non-dominate arm).  The Veteran acknowledged being able to drive, but stated that because both shoulders hurt, he would have to switch off between sides frequently on the steering wheel.  However, the fact that he was switching off between which hand held the steering wheel is a strong indication that he did not have complete loss of use of his hand, since he was in fact able to use it to hold the wheel.

At his June 2007 Board hearing, the Veteran testified that his fingers became numb, but he acknowledged being able to lift 5-10 pounds with his left side.
 
On VA examination in June 2008, the Veteran's left arm appeared to be very limited and painful, but such would be expected by the 40 percent rating that was assigned.  Importantly, there was no indication that the arm was "useless" or that he was unable to use the arm.  Moreover, at his psychiatric examination in January 2009 it was noted that the Veteran was able to cook, clean, run errands and complete day to day chores.  He was also noted to be able to complete all activities of daily living including grooming and dressing.  While it was not indicated that the Veteran was able to use his left hand, there was no indication that it was useless.
 
As described, prior to March 2011, there is no indication that the Veteran's left arm and hand were useless so as to warrant a rating under Diagnostic Code 5125.  Given this conclusion, a rating in excess of 40 percent is not warranted prior to March 2011, and to that extent, the Veteran's claim is denied.

The 60 percent rating, along with special monthly compensation, which was assigned as of March 2011 is the highest schedular rating available for an injury such as the Veteran's which causes loss of use of the hand.  Simply stated, the Board cannot provide additional compensation for this disability beyond what the Veteran could receive if he had no arm (generally known within VA law as the "amputation rule").

Further, the Board has reviewed this record and found no indication that the issue of entitlement to a total disability rating based on individual unemployability had been raised.  See Rice v. Shinseki, 22 Vet. App. 124 (1996).  A review of the Veteran's work history and statements does not indicate (either directly or indirectly) that the Veteran's believes that he no longer works because of his service connected disability. 

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's left shoulder disability that would render the schedular criteria inadequate.  This conclusion is not in any way meant to minimize the severity of the Veteran's left shoulder disability.  However, the Veteran's main symptoms are pain, limitation of motion, and loss of use of his left hand, which are specifically contemplated in the schedular rating that has been assigned.  As such, referral for consideration of an extraschedular rating is not warranted.   

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in February 2008, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to content. 

The Board finds that any defect concerning the timing of the notice requirement was harmless error.  Although the notice provided to the Veteran was not given prior to the first adjudication of the claim, the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's claim was readjudicated following completion of the notice requirements.
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained, and the Veteran has not alleged receiving any VA treatment for his left shoulder disability.  Additionally, the Veteran testified at a hearing before the Board.  The Veteran was also provided with a number of VA examinations (the reports of which have been associated with the claims file).  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 
ORDER

An evaluation in excess of 60 percent for residuals of a gunshot wound, left shoulder, to include a rating in excess of 40 percent earlier than March 24, 2011, is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


